Citation Nr: 1809102	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  05-36 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, including as secondary to the service-connected status-post diskectomy with degenerative disc disease at L3-L4, L4-L5, and L5-S1. 

2. Entitlement to an increased rating for service-connected status-post diskectomy with degenerative disc disease at L3-L4, L4-L5, and L5-S1, currently evaluated as 40 percent disabling. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 4, 2009.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973 and from May 1975 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO denied the issue of entitlement to service connection for a cervical spine disability and continued the 40 percent rating for service-connected status post diskectomy, including degenerative disc disease at L3-L4, L4-L5, and L5-S1.  A Board hearing was held in September 2006, at the RO in Phoenix, Arizona, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

In April 2008, the Board remanded the Veteran's appeal to the RO, through the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  Following completion of the actions requested therein, as well as a continued denial of the Veteran's claims, the AMC returned his case to the Board. 

In June 2009, the Board denied the Veteran's service connection and increased rating claims.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court vacated the Board's June 2009 decision and remanded the matter to the Board for further consideration pursuant to a Joint Motion for Remand (JMR) dated earlier in April 2010.  To comply with the JMR's directives, the Board remanded these issues for further development in August 2010 and April 2016.
The Veteran has alleged an inability to retain employment due to his service-connected lumbar spine disability.  See, e.g., the VA examination report dated January 2009.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU issue is now properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  As will be discussed further below, the RO in a November 2017 rating decision granted entitlement to TDIU effective September 4, 2009.  Thus, the issue is characterized as reflected on the title page.  

As noted in the April 2016 remand, in October 2015 the Veteran's attorney requested that he be allowed to have another Board hearing, to be held in VA's Central Office, to present expert testimony from a licensed psychologist and nationally certified rehabilitation counselor regarding the issues on appeal.  Based on the procedural history in the instant case the Board denied his request, stating that the Veteran is entitled to only one Board hearing per appeal.  38 C.F.R. § 20.700(a) (2017); see also 38 C.F.R. § 20.1507(b)(1) (2017).  This occurred in September 2006.  He had a different representative at the time, but no deficiency with his representation then or the hearing in general has been alleged, and none is found.  Furthermore, the Board noted that in September 2015 and January 2016, the Veterans Law Judge who presided over the September 2006 Board hearing granted the Veteran's motion for a 60 day extension to submit additional evidence.  However, on neither occasion did the Veteran submit the additional evidence.  In December 2015, his attorney specifically requested a 60 day extension to submit new evidence to the Board, to include a medical and/or vocational opinion from a qualified specialist, which was the reason for the requested second Board hearing.  In July 2016, the Veteran's attorney confirmed that no medical or vocational opinion was obtained.  

Lastly, the RO in a November 2017 rating decision granted the following: service connection for left lower extremity radiculopathy with an evaluation of 10 percent, service connection for right lower extremity radiculopathy with an evaluation of 10 percent, service connection for surgical back scar with a noncompensable evaluation, service connection for urge feces incontinence with a noncompensable evaluation, service connection for urge urinary incontinence with a noncompensable evaluation, and entitlement to TDIU effective September 4, 2009.  In a December 2017 cover letter to the November 2017 rating decision, the Veteran was informed of his appellate rights to appeal the November 2017 rating decision and was provided with VA Form 21-0958, notice of disagreement.  The Veteran has not expressed disagreement with the assigned ratings or effective dates.  Thus, no additional action on these matters is required.

The issue of entitlement to TDIU prior to September 4, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The evidence is in relative equipoise as to whether degenerative arthritis of the Veteran's cervical spine was incurred during active service.

2. The status-post diskectomy with degenerative disc disease at L3-L4, L4-L5, and L5-S1, throughout the entire appeal period has not been shown to be productive of ankylosis or incapacitating episodes due to intervertebral disc syndrome having a total duration of at least 6 weeks during the past twelve months; and there is no neurological impairment for which a separate rating has not already been granted.  


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, the criteria for service connection for degenerative arthritis of the cervical spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017). 

2. The criteria for a rating in excess of 40 percent for status-post diskectomy with degenerative disc disease at L3-L4, L4-L5, and L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Code 5243 (2017).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in April 2008.  All identified and available authorized records relevant to the matter, to include treatment records, examinations, and records from the Social Security Administration have been requested or obtained.  

The Board recognizes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However throughout the appeal period the Veteran has been in receipt of a 40 percent rating for his low back disability, which is the maximum rating assignable for limitation of motion of the lumbosacral spine under the General Rating Formula for Diseases and Injuries of the Spine, to include the functional equivalent of limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The holding in Correia is inapplicable in the instant case.  

The Board has also considered the recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017), whereby the Court emphasized that case law and VA guidelines anticipate that VA examiners will offer opinions on the severity of flare-ups based on estimates derived from information procured from relevant sources, including lay statements of the Veteran.  The Court held that an estimate regarding the severity of additional functional impairment due to flare-ups cannot be made without resorting to speculation is inadequate if the examiner failed to ascertain adequate information regarding flares-ups - such as: frequency, duration, characteristics, severity, or functional loss - by alternative means, including lay statements.  On the most recent VA examination of the thoracolumbar spine in November 2016, the Veteran denied having flare-ups.  Moreover, and of significant import, as discussed above, the Veteran throughout the appeal period has been in receipt of a 40 percent rating for his low back disability, which is the highest available rating based on limitation of motion.  To warrant a higher rating, ankylosis of the spine must be shown or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, the evidence of record is clear that the Veteran does not have spine ankylosis nor incapacitating episodes of at least a 6 week duration, and the Veteran does not contend otherwise.  Where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, an analysis pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) (which includes consideration of flare-ups) is foreclosed.  Johnston, supra.  Thus, the holding in Sharp need not be further considered.  

As for the cervical spine claim, the Board recognizes that VA opinions of record do not adequately address whether the Veteran's degenerative disc disease of the cervical spine was aggravated by his service-connected low back disability.  However, in light of his claim of service connection for degenerative arthritis of the cervical spine being granted on a direct basis herein, which as discussed below is a full grant of the benefit sought, VA's duties to assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Lastly, the totality of the evidence, discussed further below, is fully adequate to decide the Veteran's claims.  The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Preliminary Matters

The analyses below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  

Analyses

Cervical Spine Disability

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Arthritis (degenerative joint disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for a cervical spine disability diagnosed as degenerative arthritis.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering the claim for service connection for a disability of the cervical spine (also referred to herein as neck), in light of the record and the governing legal authority, the Board finds that the evidence is in relative equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's cervical spine disability has been diagnosed as osteoarthritis of the cervical spine, herniated cervical disks with degenerative disc disease, degenerative changes of the cervical spine with cervical stenosis and radiculopathies, degenerative arthritis, intervertebral disc syndrome, and cervical spondylosis with bilateral upper extremity radiculopathy.  See e.g., April 2002 private treatment record, November 2011 EMG, January 2012 VA examination, and November 2017 VA examination. 

Service treatment records show that the Veteran sought treatment for a neck injury in May 1976 when a gate struck him on the back of the neck.  The diagnosis was of a spasm, secondary to an injury to the neck.  May 1976 X-rays show that the Veteran had some loss of normal lordosis that may have been his normal posture or secondary to muscle spasm.  The Veteran continued to seek treatment for neck pain in June 1976.  As indicated in the November 2017 Supplemental Statement of the Case, additional service treatment records were received in September 2017, which include a January 1978 report of medical history for early termination from service that notes a history of neck injury in 1976.  The Veteran, through testimony and implied assertions, contends that he has had continuous problems in his neck to include pain since his neck injury in service.  He also explained that when he was young he did not want to complain about his neck problems.  See, e.g., September 2006 Board hearing transcript.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

As a lay person, the Veteran is competent to report symptoms of cervical spine pain.  Furthermore, he indeed is competent to state that the cervical spine pain he experiences is similar to the symptomatology he experienced in service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay witness is competent to testify to that which he/she has actually observed and is within the realm of his personal knowledge).  His statements and testimony as to ongoing cervical spine pain since service are credible as they are consistent with his circumstances of service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In summary, the evidence establishes that the Veteran had a cervical spine injury in service.  The evidence also establishes that during the current appeal period, his cervical spine disability has been diagnosed as degenerative arthritis.  Thus, there is probative evidence of a nexus under 3.303(b), between service and the post-service cervical spine disability diagnosed as degenerative arthritis.  

The Board recognizes that there are unfavorable VA opinions of record regarding the etiology of degenerative arthritis of the cervical spine.  In November 2002 a VA examiner opined that the Veteran's osteoarthritis of the neck was unrelated to service, however the opinion is inadequate as the examiner provided no rationale for the conclusion and thus the opinion has no probative value.  The parties to the April 2010 JMR found the January 2009 VA opinion to be inadequate and thus it also need not be further considered.  

The etiology of the degenerative arthritis of the cervical spine also was addressed on the November 2017 VA examination.  The VA examiner opined that the cervical degenerative arthritis was less likely than not incurred in service based on the rationale that post-service records were silent for evidence of an ongoing chronic neck condition for over two decades after service until the Veteran began treatment for cervical arthritis with radiculopathy in 2001.  However, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  As discussed above, the Board finds that the Veteran has presented credible and competent evidence of continuous neck symptoms since his injury in service.  Thus, the November 2017 VA opinion at most is in equipoise with the favorable evidence of record.  

The Board recognizes that the Veteran also has been diagnosed with herniated cervical disks with degenerative disc disease, degenerative changes of the cervical spine with cervical stenosis and radiculopathies, and intervertebral disc syndrome.  However, VA is precluded from differentiating between the symptoms of the Veteran's service-connected degenerative arthritis of the cervical spine and those of his other cervical spine disabilities in the absence of clinical evidence that clearly shows such a distinction.  Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  As in the instant case it is not possible to distinguish the effects of degenerative arthritis from the other cervical spine disabilities, the reasonable doubt doctrine dictates that all symptoms be attributed to the degenerative arthritis.  Id.  Thus the Board considers the Veteran's original cervical spine disability claim to have been fully granted through the above grant of entitlement to service connection for degenerative arthritis of the cervical spine.  Considering the totality of the evidence and viewing the evidence in the light most favorable to the Veteran, the Board finds that the evidence is in relative equipoise on the question of a nexus between the Veteran's service and the degenerative arthritis of his cervical spine.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for degenerative arthritis of the cervical spine is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Low Back Disability

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In addition, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  DeLuca 8 Vet. App. at 206.  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca 8 Vet. App. at 206.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  The Court also has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

In March 2004, the Veteran filed a claim for an increased rating for his low back disability.  His service-connected low back disability has been rated under Diagnostic Code 5243 for intervertebral disc syndrome.  The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine (General Formula), a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243.

When rated based on incapacitating episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are from 0 to 90 degrees for forward flexion; 0 to 30 degrees for extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V.

Note (5) of the General Formula defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.

Pursuant to Note (1) of the General Formula associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code.  In the instant case, the Veteran is in receipt of separate ratings for radiculopathy in the lower extremities, bowel and bladder impairment, and surgical back scar.  As discussed in the Introduction, these issues are not in appellate status.  

In order to warrant a rating higher than 40 percent for degenerative arthritis of the lumbosacral spine under the General Formula, the Veteran's symptoms must more closely approximate unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See also Cullen v. Shinseki, 24 Vet. App. 74 (2010).  The Board points out that the 40 percent evaluation is the maximum rating assignable for limitation of motion of the thoracolumbar spine under the General Formula, to include the functional equivalent of limitation of motion even when considering all DeLuca factors.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 38 C.F.R. §§ 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).  

During the appeal period, the criteria for an evaluation greater than 40 percent, are not met or more nearly approximated as the evidence does not show that the Veteran had intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months nor does the evidence show that there was unfavorable ankylosis.  Notably neither the medical nor lay evidence indicates that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, the evidence discussed below shows findings reflecting that there was no ankylosis or findings that show the Veteran retained motion on every plane. 

On VA examination in July 2004, flexion was 75 to 90 degrees, extension was 20 degrees, right and left lateral flexion was 30 degrees, and right and left lateral rotation was 45 degrees.  There was pain at 10 degrees, however the examiner did not specify whether this was upon flexion, extension or rotation.   

As for the Veteran's March 2005 statement purporting to establish that he has incapacitating episodes that last for two months or more during the past 12 months, the claims file is absent of any medical findings of or treatment for incapacitating episodes of intervertebral disc syndrome that required physician-prescribed bed rest.  On the January 2009 VA examination, the examiner found that the Veteran did not have a reported history of flare-ups or incapacitating episodes.  Significantly, while the examiner noted that the Veteran was taking prescription medications for his daily low back pain, the examiner specifically indicated that, during the past year, "no additional treatment or recommendations by a doctor" were provided.  

On VA examination in January 2009, range of motion of the thoracolumbar spine was reported as flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 30 degrees.  Range of motion was tested twice due to complaints of pain at terminal degrees.  

On VA examination in June 2012, while the Veteran reported every two to three months having an episode of increased back pain that confined him to his bed or chair, the examiner noted that he did not have episodes requiring medical visit or bedrest.  Physical examination shows flexion was 85 degrees with pain, extension was 20 degrees with pain, right and left lateral flexion was 30 degrees with pain, right and left lateral rotation was 30 degrees with pain.  The findings were the same with repetitive-use testing with 3 repetitions.  The examiner determined that the Veteran did not have incapacitating episodes of back pain in the past 12 months.  

On VA thoracolumbar spine examination in November 2016, the examiner noted that the Veteran had aggravating pain standing for half hour or more, walking 100 to 200 yards, and negotiating stairs.  Physical examination shows that forward flexion was 70 degrees, extension was 15 degrees, right and left lateral flexion was 20 degrees, and right and left lateral rotation was 30 degrees.  There was pain on the examination but it did not result in additional functional loss.  The examiner opined that the Veteran did not have ankylosis nor did he have intervertebral disc syndrome with episodes requiring bed rest.  

Treatment records during the appeal period are cumulative of the findings presented above.  Thus, the preponderance of the evidence is against the claim for a rating in excess of 40 percent for the status-post diskectomy with degenerative disc disease at L3-L4, L4-L5, and L5-S1 under the General Formula, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

ORDER

Service connection for degenerative arthritis of the cervical spine is granted.  

A rating higher than 40 percent for status-post diskectomy with degenerative disc disease at L3-L4, L4-L5, and L5-S1, is denied. 

REMAND

As for the issue of entitlement to TDIU prior to September 4, 2009, the RO/AOJ has not yet had the opportunity to effectuate a rating for degenerative arthritis of the cervical spine granted by the Board herein.  The issue of entitlement to TDIU prior to September 4, 2009 is inextricably intertwined with this matter.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

After effectuating the rating for the now service-connected degenerative arthritis of the cervical spine, adjudicate the claim for a TDIU prior to September 4, 2009 under 38 C.F.R. § 4.16(a) if the Veteran meets the schedular criteria for TDIU.  If he does not meet the schedular criteria, adjudicate the claim under 38 C.F.R. § 4.16(b) to include consideration of referring the TDIU issue on an extraschedular basis to the Director of Compensation.  If the Veteran's TDIU claim is not granted in full, he and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


